Citation Nr: 1536654	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  10-34 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a prostate disorder, to include as due to exposure to herbicides, ionizing radiation, mustard gas, and/or nerve gas.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel






INTRODUCTION

The Veteran had active service in the United States Army from November 1967 to November 1987.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board notes that the Veteran requested a Travel Board hearing in his August 2010 VA Form 9.  However, he withdrew his hearing request in a December 2014 statement.  Thus, there are no outstanding hearing requests.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his prostate disorder is due to his in-service exposure to herbicides, ionizing radiation, mustard gas, and nerve gas.  See October 2009 Statement in Support of Claim.  The Veteran's personnel records document service in the Republic of Vietnam from April 1968 to April 1969 and from September 1971 to April 1972.  Given the foregoing, the Veteran's exposure to herbicide agents is presumed.  See 39 C.F.R. § 3.307(6)(iii)

The Veteran was provided with a VA examination to determine the nature and etiology of his prostate disorder in June 2010.  This examination reflects that the Veteran has a current diagnosis of prostatitis.  The June 2010 examiner opined that the Veteran's current prostate disorder is less likely than not a continuation of the prostate problems that he experienced during active service in 1969.  She reasoned that there were no documented complaints after the in-service event until 2005.  Though prostatitis is not a presumptive disease associated with herbicide exposure under 38 C.F.R. § 3.309(e), the Board must also determine whether service connection is warranted on a direct basis.  See Combee v. Brown, 1039 (Fed. Cir. 1994).  However, the examiner did not address the issue of whether the Veteran's presumed herbicide exposure may have caused his current prostate disorder.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, a remand is warranted to obtain an additional medical opinion.

In regards to the Veteran's contention that he was exposed to ionizing radiation, the Board notes that the Veteran does not contend and the record does not show that he participated in atmospheric nuclear weapons testing or received exposure from the American occupation of Hiroshima or Nagasaki, Japan prior to July 1, 1946.  See September 2009 Claim.  The claims file contains service treatment records, including a DD Form 1141 Report of Occupational Exposure to Ionizing Radiation.  The DD Form 1141 indicates that the Veteran had accumulated total doses of 00.000 for gamma and x-ray exposure in service.  Moreover, the evidence of record does not reflect that the Veteran has been diagnosed with a radiogenic disease as defined by 38 C.F.R. § 3.311(b)(2).  Thus, it is unnecessary to conduct additional development involving a request for dose information under 38 C.F.R. § 3.311(a)(2).

It also appears that the RO has not yet attempted to verify the Veteran's allegation of exposure to mustard gas and nerve gas.  Thus, on remand, the AOJ should undertake any necessary development to attempt to verify the Veteran's allegation of such exposure.  If the Veteran's alleged exposure to mustard gas and/or nerve gas is verified, the examiner providing the additional medical opinion should also address whether the Veteran's prostate disorder is related to the established exposure.
 
In addition, the record indicates that the Veteran receives treatment from the Oklahoma City VA Medical Center.  Updated treatment records should be obtained in the remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided prostate disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include treatment records from the Oklahoma City VA Medical Center dated since May 2011.

2.  After all records and/or responses have been associated with the claims file, the AOJ should undertake any necessary action, to particularly include contact with the JSRCC, and/or any other appropriate source(s), to attempt to independently the likelihood of the Veteran's exposure to mustard gas, nerve gas, and/or other harmful chemicals during active service.  The Veteran should be contacted as needed to provide information as to the approximate times and locations of any specific exposures.  That is, he should provide sufficient information that appropriate authorities have a chance to verify the claimed exposures.

Any additional action necessary for independent verification of the Veteran's exposure to mustard gas and nerve gas, to include follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating records leads to negative results, notify the Veteran and afford him the opportunity to respond.  The AOJ should also follow up on any additional actions suggested by the JSRRC.

3.  After completing the above development, the case should be referred to the June 2010 VA examiner (or if she is unavailable, to another suitably qualified examiner) for a medical opinion to determine the nature and etiology of the Veteran's prostate disorder.  If an additional examination is deemed necessary to provide the requested opinion, such an examination should be scheduled.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is also advised that the Veteran is presumed to have been exposed to certain herbicide agents, including Agent Orange, during his military service in Vietnam.

The examiner should then address the following:

(a) The examiner should state whether it is at least as likely as not that the Veteran's current prostate disorder is due to his herbicide exposure in service or is otherwise causally or etiologically related to his military service.

(b) If the Veteran's claimed exposure to mustard gas is established, the examiner should also opine as to whether it is at least as likely as not that the prostate disorder is related to the established exposure to mustard gas.

(c) If the Veteran's claimed exposure to nerve gas is established, the examiner should additionally opine as to whether it is at least as likely as not that the prostate disorder is related to the established exposure to nerve gas.

In providing all opinions, the examiner must address the Veteran's contentions of continuous symptomatology since discharge.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear explanation of all opinions and a discussion of the facts and medical principles involved are of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the above actions and any other development deemed necessary, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




